IN THE UNITED STATES COURT OF APPEALS
                                    FOR THE FIFTH CIRCUIT



                                          No. 01-60431
                                        Summary Calendar



LISA O. CAUTHEN,

                                                                                Plaintiff-Appellant,

                               versus
JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,


                                                                               Defendant-Appellee.

                    ------------------------------------------------------
                     Appeal from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 3:00-CV-298
                    ------------------------------------------------------
                                     January 22, 2002
Before DAVIS, BENAVIDES and STEWART, Circuit Judges:

PER CURIAM:*

        Lisa O. Cauthen appeals the district court's judgment affirming the Commissioner of Social

Security's denial of disability benefits. She argues that the Administrative Law Judge ("ALJ")

erroneously failed to accord great weight to the opinions of her treating physicians. She also argues

that the ALJ relied on a hypothetical question posed to a vocational expert which did not incorporate

all of her disabilities.

        We conclude that there were evidentiary conflicts in the medical records properly resolvable

by the ALJ and that the ALJ showed good cause for not giving controlling weight to the treating

physicians' opinions. See Newton v. Apfel, 209 F.3d 448, 455-56 (5th Cir. 2000); Greenspan v.

Shalala, 38 F.3d 232, 237 (5th Cir. 1994). We also conclude that the ALJ's hypothetical reasonably


        *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
included all of the disabilities recognized by the ALJ and was not defective. See Bowling v. Shalala,

36 F.3d 431, 435 (5th Cir. 1994); Morris v. Bowen, 864 F.2d 333, 336 (5th Cir. 1988).

       AFFIRMED.